          Case 1:19-mj-07916-UA Document 1 Filed 08/22/19 Page 1 of 6

                                                                                   ORIGINAL
Approved:
             ALEXANDRA N. ROTHMAN
                                          /
             Assistant United States Attorney

Before:      HONORABLE GABRIEL W. GORENSTEIN
             Chief United States Magistrate Judge
             Southern District of New York

- -   - -   - -   -   -   - - -        - - -               X
                                                               COMPLAINT
UNITED STATES OF AMERICA
                                                               Violation of
            - v. -                                             21 u.s.c. § 846

CARLOS ESPINAL,                                                COUNTY OF OFFENSE:/
                                                               NEW YORK      . __,
                                                                                       \
                                  Defendant.

                  -   -   -   -    -   -   -   -   -   -   X
                                                                      "r'    -,
                                                                            .\



SOUTHERN DISTRICT OF NEW YORK, ss.:                                          \
                                                                                  "'
     ANTHONY MAIDA, being duly sworn, deposes~nd says that he
is a Task Force Officer with the Department of Homeland
Security, Homeland Security Investigations ("HS"), and charges
as follows:                                             I


                                                   COUNT ONE

          1.   From at least in or about August 2018:, up\ and
including on or about August 21, 2019, in the Southern Di:tict
of New York and elsewhere, CARLOS ESPINAL, the defendant, and
others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each
other to violate the narcotics laws of the United States.

          2.   It was a part and an object of the conspiracy
that CARLOS ESPINAL, the defendant, and others known and
unknown, would and did distribute and possess with intent to
distribute controlled substances, in violation of Title 21,
United States Code, Section 841 (a) (1).
       Case 1:19-mj-07916-UA Document 1 Filed 08/22/19 Page 2 of 6




          3.   The controlled substances that CARLOS ESPINAL,
the defendant, conspired to distribute and possess with intent
to distribute were (a) 400 grams and more of mixtures and
substances containing a detectable amount of fentanyl, in
violation of Title 21, United States Code, Section 841 (b) (1) (A),
and (b) 100 grams and more of mixtures and substances containing
a detectable amount of heroin, in violation of Title 21, United
States Code, Section 841 (b) (1) (B).

           (Title 21, United States Code, Section 846.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          4.   I am a Task Force Officer with HSI and I have
been personally involved in the investigation of this matter.
This affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, witnesses, and others, as well as my
examination of reports and records.   Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents-and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated. Where figures,
calculations, and dates are set forth herein, they are
approximate, unless stated otherwise.

          5.   During the course of this investigation, I have
spoken with a cooperating witness ("CW-1") about CARLOS ESPINAL,
the defendant, among other individuals. CW-1 has pleaded guilty
to federal racketeering and narcotics charges pursuant to a
cooperation agreement with the Government, in the hope of
receiving leniency at sentencing. CW-l's information has proven
credible and reliable, and it has been corroborated by other
evidence, including narcotics recovered during this
investigation.

          6.   Based on my conversations with CW-1, and my
communications with other law enforcement agents who have also
debriefed CW-1, I have learned the following, in substance and
among other things:

                a.  In or around 2017, CW-1 was introduced to an
individual named "Carlos," as a source of supply for narcotics.
Based on a review of commercial databases, as well as

                                   2
       Case 1:19-mj-07916-UA Document 1 Filed 08/22/19 Page 3 of 6




surveillance conducted in this investigation, law enforcement
identified "Carlos" as CARLOS ESPINAL, the defendant.

               b.    Between in or about August 2018, and in or
about October 2018, on four separate occasions, CW-1, acting at
law enforcement direction, purchased from ESPINAL a total of
more than 400 grams of substances that later tested positive for
fentanyl and heroin.   In each transaction, CW-1 'or an undercover
officer acting in concert with CW-1 gave ESPINAL a sum of pre-
recorded buy money, and in exchange, ESPINAL provided the
requested narcotics.

               c.   In addition, on or about April 1, 2019, CW-1
purchased from a co-conspirator not named as a defendant herein
("CC-1") approximately 80 grams of a substance that later tested
positive for fentanyl and heroin.  This transaction was
surveilled and occurred at a restaurant located in Manhattan,
New York.

          7.     In or about May and June 2019, pursuant to a
judicially-authorized wiretap on a cellphone used by CC-1, law
enforcement    intercepted  the   following  text   and   voice
communications, in substance and in part, between CC-1, another
co-conspirator not named as a defendant herein ("CC-2"), and
CARLOS ESPINAL, the defendant, regarding an upcoming narcotics
transaction: 1

May 28, 2019

     CC-2:      Leaving friday best I can do ... still got 7 5 of
                that other definitely need that 100 to mix
                with ... pockets hurt but I'll have that bread for
                you when I touch.
     CC-2:      That other hit hurt hope that shit aint like that
                need that shit on point.
     CC-1:      Like the last

Based on my training, experience, and familiarity with the
investigation, I believe that CC-2 was asking CC-1 for 100 grams
of fentanyl ("need that 100") to combine with ("mix with")
narcotics previously purchased from CC-1 ("still got 75 of that
other") .


1 All descriptions and quotations of intercepted communications
are based on preliminary draft summaries, transcripts, and/or
translations of recordings.

                                   3
          Case 1:19-mj-07916-UA Document 1 Filed 08/22/19 Page 4 of 6
:


    June 3, 2019

         CC-1:      The faggot couldn't come this weekend bro
         ESPINAL:   Listen to that now!
         CC-1:      No, he wants that I meet with him ... at least,
                    half way.

         CC-1:      No, it's for today ... it's today ... ~'m going to
                    pick it up in a little while, you heard? I'm
                    gonna go get that shit, right now, eh told me, he
                    is ready for me ... that he has it. It's going to
                    take me a couple of hours but, I will go to you
                    tonight.
         ESPINAL:   So, what you gonna need?
         CC-1:      Uh ... at least to make one peso.
         CC-1:      But make sure it's like the last ... good!

    Based on my training, experience, and familiarity with the
    investigation, I believe that CC-1 and ESPINAL were discussing
    ESPINAL supplying CC-1 with $1,000 worth of heroin ("at least to
    make one peso") that CC-1 was going to deliver to CC-2.

              8.   Based on my involvement in this investigation,
    including my communications with other law enforcement agents
    and participation in surveillance, I have learned that, on or
    about June 3, 2019, following the communications discussed
    above, CC-1 drove to the residence (the "Residence") 2 of CARLOS
    ESPINAL, the defendant, in Brooklyn, New York, entered briefly,
    and then returned to his vehicle. CC-1 then drove to the
    Washington, D.C. area, where other law enforcement agents and I
    observed CC-1 meet with CC-2 in a parking lot and engage in what
    I believe, based on my training and experience, appeared to be a
    narcotics transaction.   Other law enforcement agents and I
    subsequently arrested CC-2 and recovered approximately 100 grams
    of a substance that field-tested positive for heroin.

              9.   In addition, in or about August 2019, pursuant to
    a judicially-authorized wiretap on a cellphone used by CARLOS
    ESPINAL, the defendant, law enforcement intercepted the following
    communications, in substance and in part, between ESPINAL and a
    co-conspirator not named a~ a defendant herein ("CC-3"):




    2 Law enforcement identified the Residence as where ESPINAL lives
    based on a review of commercial databases and law enforcement
    surveillance.

                                      4
            Case 1:19-mj-07916-UA Document 1 Filed 08/22/19 Page 5 of 6
;,




          CC-3:      Yea
          ESPINAL:   u home
          CC-3:      Yea
          ESPINAL:   Outside
          CC-3:      Ok I'm coming
          ESPINAL:   Ok
          CC-3:      Which one 1st
          ESPINAL:   Light
          CC-3:      ok

          Approximately one hour later, CC-3 sent the following text
     messages to ESPINAL:

          CC-3:      It's not great at all I giv [sic] it a 6½-7
          CC-3:      It's quick and doesn't last

     Based on my training, experience, and familiarity with the
     investigation, I believe that ESPINAL delivered a sample of
     heroin to CC-3 in order for CC-3 to test the product ("Outside"
     "OK I'm coming").       I further believe that CC-3 asked ESPINAL
     which product CC-3 should test first ("Which one 1st"), and
     ESPINAL responded that CC-3 should test the light heroin first
      ("Light").      I further believe that CC-3 reported to ESPINAL that
     the high from the heroin did not last for a while ("It's quick
     and doesn't last") and that CC-3 would give the heroin a six-
     and-a-half or seven ranking ("It's not great at all I giv [sic]
     it a 6½- 7 . " ) .

               10. On or about August 21, 2019, other law
     enforcement agents and I were conducting surveillance on the
     Residence when I observed two co-conspirators not named as
     defendants herein ("CC-3" and "CC-4") arrive in a vehicle (the
     "Vehicle"). CC-3 entered the Residence, and shortly thereafter,
     exited the Residence carrying a bag.  Other law enforcement
     agents and I conducted a traffic stop on the Vehicle and
     obtained consent to search the Vehicle. Other law enforcement
     agents and I recovered approximately $5,000 from the pants'
     pocket of CC-3, as well as approximately $25,000 in the back of
     the Vehicle in the same bag, which I had observed CC-3 carrying
     out of the Residence. Based on my training, experience, and
     familiarity with the investigation, I believe that the cash
     recovered from the Vehicle is related to a narcotics transaction
     conducted with CARLOS ESPINAL, the defendant, at the Residence.




                                        5
      Case 1:19-mj-07916-UA Document 1 Filed 08/22/19 Page 6 of 6




          WHEREFORE, the deponent respectfully requests that
CARLOS ESPINAL, the defendant, be imprisoned or bailed as the
case may be.



                               ANTHONY MAIDA
                               Task Force Officer
                               Department of Homeland Security,
                               Homeland Security Investigations




                                  6
